Acknowledgment
The amendment filed on 16 March, 2021, responding to the Office Action mailed on 8 January, 2021, has been entered.  This Office Action fully considers the amendments to the pending application in which claims 1-7 and 9-15 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notation
References to patents will be in the form of [C:L] where C is the column number and L is the line number.  References to pre-grant patent publications will be to the paragraph number in the form of [xxxx].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2021/0074876 (Kishimoto) and U.S. 2019/0131569 (Ma).

    PNG
    media_image1.png
    850
    706
    media_image1.png
    Greyscale
Regarding claim 1,  Kishimoto discloses and suggests at annotated Figures 1A and 1B a display panel motherboard, 10 [0089, 251], comprising: 
a plurality of display substrates, 30d [0090], wherein the display substrate comprises: 
an organic light emitting unit, 20b [0091]; 
an array substrate, 30d/20A [0234], having at least one 
an encapsulation layer, 40 [0245], formed on a side of the organic light emitting unit facing away from the array substrate, as shown, and covering the notch reserved area, as shown, the notch reserved area being substantially free of organic emitting units, as shown, where Examiner notes that there is no display formed in a substantial portion of the notch reserved area.
At [0245], Kishimoto teaches that elements such as an adhesive layer or another functional layer may be placed on the upper side of the TFT film 40.
Kishimoto does not explicitly teach an etch protection layer formed on a side of the encapsulation layer facing away from the array substrate.

    PNG
    media_image2.png
    668
    550
    media_image2.png
    Greyscale
Ma is directed to singulation of display panel motherboards.  Regarding claim 1, Ma teaches at Figures 3-4 and 15 a display panel motherboard, 01 [0100] comprising a plurality of display substrates, 02 [0083], wherein the display substrate comprises: an organic light emitting unit, [0076]; an array substrate, implied by the display function of the device, having a second area, i.e. the display area, and suggests the organic light 
    PNG
    media_image3.png
    462
    715
    media_image3.png
    Greyscale
emitting unit being formed on the array substrate and located on the second area because the encapsulation is above the display element; an encapsulation layer, 03 [0090] / [0311/0321/0331] [0114], formed on a side of the organic light emitting unit facing away from the array substrate, as shown; and an etch protection layer, e.g., photoresist  as described at [0090], formed on a side of the encapsulation layer facing away from the array substrate, where the photoresist layer has a function of masking the motherboard for the etching of groove ‘G’ as described at [0090].
Ma teaches that the cutting of a groove is useful for subsequent deposition of an isolation material that has greater flexibility than the encapsulation film at [0095] and is useful for subsequent cutting of the individual display units from the mother board [0104] while retaining a portion of the isolation material to form a protective seam [0114].
An artisan would find it desirable to form a seam for the singulated display device because it will improve reliability as a moisture barrier, see e.g., Ma at [0087].  Ma teaches that to do so, the encapsulation should be etched using an etch protection layer, i.e. photoresist.  Kishimoto teaches that additional functional layers may be disposed above the encapsulation layer and Ma teaches a functional layer, PR, disposed on a side of the encapsulation layer facing away from the array substrate and this structure is useful in a method to form a seam that improves the reliability of the singulated device.  An artisan would find it desirable to improve device reliability. 
KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Regarding claim 2 which depends upon claim 1, Ma teaches the etch protection layer overlays the second area of the array substrate, i.e. the entire display area, so that it may remain after the grooves are formed, see e.g., Figure 15.
Regarding claim 4 which depends upon claim 1, Yoshimoto teaches the display substrate comprises a display area and a border area, e.g. 30i, surrounding the display area, and suggests the notch reserved area is positioned within the display area.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kishimoto, Ma and Carbaugh, D.J, et. al., “Transparent and visible light-insensitive acrylic photoresist for negative tone optical lithography”, J. Vac. Sci. Technol. B 35, 011601 (2017); https://doi.org/10.1116/1.4971198 (Carbaugh).
Regarding claim 3 which depends upon claim 1, Ma teaches the resist may be positive or negative at [0090].
Ma is silent as the properties of the photoresist.
Carbaugh is directed to transparent photoresists and teaches that negative resist is transparent.
.
Allowable Subject Matter
Claims 5-7 and 9-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 5, the prior art does not disclose the device of claim 5 a display panel, comprising: an array substrate, provided with at least one mounting notch, the mounting notch extending through the display panel in a direction perpendicular to the array substrate; an organic light emitting unit, formed on the array substrate and positioned on an area outside the mounting notch; an encapsulation layer, formed on a side of the organic light emitting unit facing away from the array substrate; and an etch protection layer, formed on a side of the encapsulation layer facing away from the array substrate; wherein a periphery of the mounting notch is provided with an encapsulating layer material having a predetermined thickness, and wherein the encapsulating layer material having the predetermined thickness covers at least one of the organic light emitting units adjacent to the periphery of the mounting notch where Examiner has interpreted through to mean the top and bottom surfaces of the display panel as opposed to merely penetrating a top surface.
Claims 6-7
Regarding claim 9, the prior art does not fairly disclose the combination of steps for the method of claim 9.  Ma does not teach forming a mounting notch.  Yoshimoto does not teach an etching process.
Claims 10-15 depend directly or indirectly on claim 9 and are allowable on that basis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475.  The examiner can normally be reached on M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/J.E. Schoenholtz/Primary Examiner, Art Unit 2893